Case 19-10789-amc        Doc 74    Filed 02/18/20 Entered 02/19/20 07:44:07              Desc Main
                                   Document     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                : CHAPTER 13

DAVID M. BRACEY                                       :

               Debtor(s)                              : NO. 19-10789-amc


                                            ORDER

        AND NOW, upon consideration of the Application for Compensation ("the Application")

filed by the Debtor(s)' counsel ("the Applicant") and upon Applicant's certification that proper

service has been made on all interested parties and upon the Applicant's certification of no

response,

        It is hereby ORDERED that:

1.   The Application is GRANTED.

2.   Compensation is ALLOWED in favor of the Applicant in the amount of $3,810.00.

3.   The Chapter 13 Trustee chapter 13 is authorized to distribute to the Applicant as an

     administrative expense pursuant to 11 U.S.C. §1326(b), 11 U.S.C. §507, 11 U.S.C.

     §503(b) and 11 U.S.C. §330(a)(4)(B), the allowed compensation set forth in ¶2 less

     $0.00 which was paid by the Debtor(s) prepetition resulting in a net compensation

     reimbursement of $3,810.00, to the extent such distribution is authorized under the terms of

     the confirmed chapter 13 plan.




Date:_____________
      February 18, 2020                               ____________________________
                                                      ASHELY M. CHAN
                                                      U.S. BANKRUPTCY JUDGE
